               Case 4:20-cv-00145-RM Document 9 Filed 05/08/20 Page 1 of 2




 1   Nathan Brown (SBN: 033482)
 2   Nathan.Brown@BrownPatentLaw.com
     BROWN PATENT LAW
 3   15100 N 78th Way Suite 203
     Scottsdale, AZ 85260
 4
     Telephone: (602) 529-3474
 5
     [Additional counsel appearing on signature page]
 6
 7   Attorneys for Plaintiff and the putative class

 8
 9                               UNITED STATES DISTRICT COURT
10
                                     DISTRICT OF ARIZONA
11
12   April Stewart, individually and on
     behalf of all others similarly situated,
13                                                         Case No. 4:20-cv-00145-RM
                    Plaintiff,
14
                                                      Plaintiff’s Notice of Voluntary
15   v.                                               Dismissal
16   Snow Joe, LLC, a New York
17   company,

18                  Defendant.
19
20
            Plaintiff April Stewart hereby gives notice of the dismissal of this action without
21
     prejudice, with each party to bear its own attorneys’ fees and costs.
22
23                                              Respectfully Submitted,
24                                              APRIL STEWART, individually and on
25                                              behalf of those similarly situated individuals

26   Dated: May 8, 2020                         /s/ Nathan Brown
                                                Nathan Brown (SBN: 033482)
27                                              Nathan.Brown@BrownPatentLaw.com
28                                                1
                                   Notice of Voluntary Dismissal
     Case 4:20-cv-00145-RM Document 9 Filed 05/08/20 Page 2 of 2




                                BROWN PATENT LAW
 1
                                1500 N 7th Way Suite 203
 2                              Scottsdale, AZ 85260
                                Telephone: (602) 529-3474
 3
                                Robert Ahdoot
 4
                                rahdoot@ahdootwolfson.com
 5                              AHDOOT & WOLFSON, PC
                                10728 Lindbrook Drive
 6                              Los Angeles, CA 90024
 7                              Telephone: (310) 474-9111

 8                              Avi R. Kaufman
                                kaufman@kaufmanpa.com
 9                              KAUFMAN P.A.
10                              400 NW 26th Street
                                Miami, FL 33127
11                              Telephone: (305) 469-5881
12
                                Attorneys for Plaintiff and the putative Class
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                 2
                    Notice of Voluntary Dismissal
